SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 31, 2012 NORTH STATE BANCORP (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation) 000-49898 65-1177289 (Commission File Number) (IRS Employer ID Number) 6204 Falls of the Neuse Road, Raleigh, North Carolina 27609 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code (919) 787-9696 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securites Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of North State Bancorp was held on May 31, 2012. (b) At the Annual Meeting the following proposals were approved by the shareholders: Proposal 1: To elect five Class III Directors to serve for three-year terms expiring in 2015: Nominee For No Abstain Broker Non-Votes James C. Branch 0 Glenn E. Futrell 0 J. Keith Keener, M.D. 0 W. Harold (Hal) Perry 0 Jack M. Stancil 0 Proposal 2: To ratify the appointment of Dixon Hughes Goodman LLP, Raleigh, North Carolina, as our independent registered public accounting firm for the fiscal year ending December 31, 2012. For No Abstain Broker Non-Votes 0 (c) None. (d) Not applicable. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. NORTH STATE BANCORP Date: June 1, 2012 By: /s/Larry D. Barbour Larry D. Barbour President and Chief Executive Officer 3
